DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2003/0221364) in view of Bulvin (US 5901497).

Regarding claims 1, 10, 19, Mello discloses a tree-watering device adapted to be inserted into the ground nearby a tree planted in the ground, said tree-watering device comprising 
an elongated tubular member (16, 21) having a longitudinal reference line (vertical line extending through elements 16, 21) and including an hollow interior ([0038] the guide tubes 16 and guide posts 21 are hollow) that extends along the reference (vertical line extending through elements 16, 21) line from a top end (top thereof) of the tubular member (16, 21) to a bottom end (bottom thereof) of the tubular member (16, 21), said tubular member (16, 21) is configured (a) so that the reference line (vertical line extending through elements 16, 21) is vertically orientated when the tree­watering device (Fig. 1) is sunk into the ground in which the tree is planted 
said tubular member (right guide tube 16 and guide post 21, Fig. 2) having a side portion (circumferential walls of right guide tube 16 and guide post 21, Fig. 2) connecting the top end and bottom end (see Fig. 2 - the circumferential walls of right guide tube are connecting the top and bottom end portions of the guide tube and guide post). and a connector structure (18) on an exterior surface (outer surface) of the tubular member (16) that enables the tree-watering device (Figs. 1-2) to be attached between aligned edges of the pair tree root barrier panels (12a, 12b, [00361]), but does not expressly disclose the side portion that includes a first solid wall and a second perforated wall opposite the first solid wall that faces the tree upon installation of the tree-watering device, and said second perforated wall having a solid upper portion and a lower portion thereof with one or more openings therein that are at least 12 inches from the top end. 
However, Bulvin discloses a watering stake having a cylindrical tube (10) having openings (40) on a side facing the roots of a plant (Fig. 1) and a first solid wall (first side of tube opposite the perforations) and a second perforated wall (side of tube with perforations) opposite the first solid wall (first side of tube opposite the perforations) that faces the tree upon installation of the tree-watering device (Fig. 1), and said second perforated (side of tube with perforations) wall having a solid upper portion (upper portion is solid with no perforations) and a lower portion (lower 1/3 is the area with perforations) thereof with one or more openings (40) therein that are at least 12 inches from the top end of the tube (Column 5, lines 48-55, wherein the size and dimensions of the device could be varied based on requirements needed and thus dependent on the size of the device the perforations could reside at least 12 inches from the top end of the tube)


Regarding claim 2, Mello discloses where the top end is open ([0038]"If fertilization and/or additional deep root watering is required before the tree is mature enough to stand on its own, the posts can be removed temporarily to permit fertilizer and/or water to be introduced through the guide tubes,"). 

Regarding claim 3, Mello discloses including at the open top end ([0038]"If fertilization and/or additional deep root watering is required before the tree is mature enough to stand on its own, the posts can be removed temporarily to permit fertilizer and/or water to be introduced through the guide tubes,") a detachable cap member (22 ) configured to be inserted into the open top end ([0038]"If fertilization and/or additional deep root watering is required before the tree is mature enough to stand on its own, the posts can be removed temporarily to permit fertilizer and/or water to be introduced through the guide tubes,") of the tubular member (16, 21), said cap member (22) having an open cover that allows water to be fed into the interior of the tubular member (Fig. 2, [0039-0040] wherein the flexible upper section 22 has a hollow open top portion into which water is capable of being supplied). 

Regarding claim 4, Mello discloses where the bottom end is open to provide a passageway for water to flow between the open top and bottom ends ([0038]"If fertilization and/or additional deep root watering is required before the tree is mature enough to stand on its own, the posts can be removed temporarily to permit fertilizer and/or water to be introduced through the guide tubes,").

Regarding claim 5, Mello discloses where the bottom end is open and the top end is closed (Fig. 1, wherein the top end guide post 21 is closed by post 22 and the bottom end of guide tube 16 remains open). 

Regarding claims 8, 11, Mello discloses said solid upper portion (top portion of 21) of the perforated wall portion extends a predetermined distance from the top end (top opening 21), and an intermediate portion (intermediate bend portion of 21) of said perforated wall and said lower portion (lower portion of 21and all of 16) extending a predetermined distance from the intermediate portion (Fig. 2), but does not expressly disclose the tubular member has a length from 12 to 48 inches and a diameter from 3 to 6 inches, and the intermediate portion of said perforated wall and said lower portion is at least 12 inches from the top end and extends a predetermined distance from said intermediate portion to the bottom end that is at least 12 inches. 
However, since it well known in the art to optimize the size and shape of components to fit the needs of the invention, it would have been obvious to a person of ordinary skill in the art to have arrived with the tubular member having a length from 12 to 48 inches and a diameter 

Regarding claims 9, 12, 18, 20, Mello discloses where a connector structure (18) on an exterior surface of the tubular member (16) comprises first (top hook elements 18) and second connector components (bottom hook elements 18) that are interactive with corresponding connector components (19) on edges of the pair tree root barrier panels (12a, 12b), the first connector component (top hook elements 18) on one side of the tubular member (top of 16) being interactive with a corresponding connector component on an edge of one of the pair (top opening 19 on 12a, the hooks 18 extend through the openings of both wall sections 12a, 12b) and the second connector component (bottom hook elements 18) on the other side of the tubular member (bottom of 16) being interactive with a corresponding connector component on an edge of the other of the pair (bottom opening on wall section 12b), thereby enabling the tree-watering device to be attached between aligned edges of the pair tree root barrier panels (Fig. 1).

Regarding claim 17, Mello discloses a system for watering a tree comprising 
a plurality of tree root barrier panels (12a, 12b) sunk below the surface of the ground in which the tree is planted and positioned nearby each other to at least partially encompass roots of the tree (Fig. 3), and sunk into the ground between at least one pair of adjacent panels (12a, 12b) and connected to edge (sides) of the panels (12a, 12b), a vertically oriented tree-watering device (18, 
said top end of the tubular member (top of 16) being at or near the surface of the ground (top end is near the surface of the ground) to allow pressurized water to flow through an end into the interior ([0038] "If fertilization and/or additional deep root watering is required before the tree is mature enough to stand on its own, the posts can be removed temporarily to permit fertilizer and/or water to be introduced through the guide tubes,"), but does not expressly disclose the pressurized water flows out a sidewall of the tubular member that has in a lower portion thereof one or more openings therein that allows water to flow from the interior into the ground at least 12 inches below the surface of the ground, and said sidewall oriented so that water flowing from the openings is directed towards the tree. 
However, Bulvin discloses a cylindrical watering device (10) having openings (40) on a side facing the roots of a plant (Fig. 1) at least 12 inches below the surface of the ground (Column 5, lines 48-55, wherein the size and dimensions of the device could be varied based on requirements needed and thus dependent on the size of the device the perforations could reside at least 12 inches from the top end of the tube)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mello, by making a side portion that includes a first solid wall and a second perforated wall opposite the first solid wall that faces the tree upon installation of the tree-watering device, and said second perforated wall having a solid upper portion and a lower portion thereof with one or more openings therein that are at least 12 inches from the top end, as taught by Bulvin, for the purpose of providing adaquate water to the roots of the tree more evenly when planted.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mello (US 2003/0221364) and Bulvin (US 5901497) in view of Chanslor (US 6439744).  

Regarding claim 6, Mello and Bulvin disclose the invention substantially as set forth above, but does not expressly disclose the tubular member comprises a pair of molded plastic sections.
However, Chanslor discloses a similar device with a tubular member that comprises a pair of molded plastic cylindrical sections (two piece body 234, Fig. 15, Column 3 line 61"the stake is made from readily available and inexpensive materials and may be molded", and also Column 7 lines 44-46 "stake 20 can be made from plastic,") configured with edges attached by fasteners (Fig. 15, 278 are fasteners and connect the edges of two piece body 234).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mello and Bulvin, by making the tubular member of a pair of molded plastic sections with fasteners, as taught by Chanslor, for the purpose of providing the device with a cost effective material that is strong enough to handle the requirements of being placed in the ground and also able to be opened in order to access the interior of the tubular member.  

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 13-16 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AARON M RODZIWICZ/Examiner, Art Unit 3642                     

/MONICA L BARLOW/Primary Examiner, Art Unit 3644